It appearing that a formal dismissal of an action pending between the parties in the Superior Court of Los Angeles County had been served, filed and entered, a formal judgment was rendered accordingly on the day set for trial, and the defendants were awarded costs and disbursements in the sum of $105. A motion to retax costs and to strike the cost bill from the files was denied, and the plaintiffs appealed from said judgment.
[1] Appellants argue in their brief that the trial court erred in allowing costs by way of indemnity, and that the actual determination of the cause upon its merits is necessary to an allowance of attorney's fees. The record does not disclose the existence of either of these contingencies, nor does it appear that the dismissal was not effected under circumstances and conditions warranting the entry of the judgment from which the appeal was taken. The subsequent motion to retax costs and to strike the cost bill from the files having been reviewed upon motion of appellants, we assume that the trial court founded its judgment upon the record and the facts before it. We cannot say as a matter of law that it erred in this respect.
The judgment is affirmed.
  Thompson (Ira F.), J., and Burnell, J., pro tem., concurred. *Page 124